UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6422



BENNIE WICKER, JR.,

                                            Plaintiff - Appellant,

          versus

VICTOR L. PULLIAM; CLYDE BOWEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-3647-3-17-BC)


Submitted:   June 20, 1996                  Decided:   July 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bennie Wicker, Jr., Appellant Pro Se. Michael Stephen Pauley,
LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order affirming

the magistrate judge's order denying Appellant's motion for ap-

pointment of counsel. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and
certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2